NOT DESIGNATED FOR PUBLICATION

                                               No. 123,644

                 IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                           STATE OF KANSAS,
                                               Appellee,

                                                     v.

                                      KRISTIN ELIZABETH REED,
                                             Appellant.

                                     MEMORANDUM OPINION

           Appeal from McPherson District Court; JOHN B. KLENDA, judge. Opinion filed February 25,
2022. Affirmed.


           Submitted by the parties for summary disposition pursuant to K.S.A. 2020 Supp. 21-6820(g)
and (h).


Before POWELL, P.J., SCHROEDER, J., and JAMES L. BURGESS, S.J.


           PER CURIAM: Kristin Elizabeth Reed appeals the revocation of her probation and
imposition of her underlying sentence. We granted Reed's motion for summary
disposition of her appeal under Supreme Court Rule 7.041A (2022 Kan. S. Ct. R. at 48).
After reviewing the record, we find no abuse of discretion and affirm.


           The State charged Reed with felony theft, conspiracy to commit theft, and felony
possession of methamphetamine. After negotiating with the State, Reed pleaded to the
crimes as charged. The district court accepted Reed's plea. Based on Reed's criminal
history score of A, the district court sentenced her to 42 months of imprisonment



                                                     1
followed by 12 months of postrelease supervision, but suspended the sentence and placed
her on probation for 12 months.


       About seven months after Reed was placed on probation, the State moved to
revoke her probation, alleging she had violated the conditions of her probation by
refusing to submit to several drug screenings, failing the urinalyses she did take, failing to
report to her probation officer, not maintaining mandated appointments, and committing
new crimes (possession of methamphetamine, possession of drug paraphernalia, and
possession of marijuana). At the revocation hearing, Reed's probation officer outlined her
violations and noted that she had pleaded guilty to the charge of possession of drug
paraphernalia. Despite her violations, Reed requested the court grant her another
opportunity to participate in drug treatment and highlighted her family's struggles due to
the COVID-19 pandemic. The district court found Reed's criminal history of over 30
prior convictions and her failure to comply with the terms of her probation to be salient,
revoked her probation, and imposed her original sentence.


       Reed appeals the revocation of her probation and imposition of her underlying
sentence, arguing the district court abused its discretion. She does not provide any
rationale supporting her contention.


       Once a probation violation has been established, the decision to revoke probation
is within the sound discretion of the district court. See State v. Coleman, 311 Kan. 332,
334, 460 P.3d 828 (2020). A district court abuses its discretion when it steps outside the
framework or fails to properly consider statutory standards. See 311 Kan. at 334. The
burden is on Reed to show the district court abused its discretion. See State v. Thomas,
307 Kan. 733, 739, 415 P.3d 430 (2018).


       Based on the facts of this case, when a district court decides to revoke probation
and order a defendant to serve his or her underlying sentence, the court must exercise its

                                              2
discretion within the statutory framework of K.S.A. 2017 Supp. 22-3716. Generally, a
district court is required to impose graduated intermediate sanctions before revoking an
offender's probation. There are several exceptions that allow a district court to revoke
probation without having previously imposed an intermediate sanction. See K.S.A. 2017
Supp. 22-3716(c)(8), (9). One such exception permits a district court to do so if "the
offender commits a new felony or misdemeanor while the offender is on probation,
assignment to a community correctional services program, suspension of sentence or
nonprison sanction." K.S.A. 2017 Supp. 22-3716(c)(8)(A).


       Reed committed new crimes less than a year after the district court placed her on
probation. She also failed to comply with many of the terms of that probation, such as
submitting to urinalysis testing and keeping regular appointments with her probation
officer. Although Reed appears to recognize that the court had the legal authority to
revoke her probation and impose her underlying sentence, she nonetheless contends that
the court abused its discretion in doing so. Reed fails to persuade us that no reasonable
person would have taken the view of the district court.


       Our review of the record shows the district court acted well within its discretion
when it ordered Reed to serve her underlying sentence. The commission of new crimes,
her multiple failures to comply with probation, and her extensive criminal history provide
more than a sufficient basis to revoke probation and impose the underlying sentence.
Reed does not point to any errors of law or fact underpinning the district court's decision,
nor does she show that no reasonable person would have taken the same position.


       Affirmed.




                                             3